Citation Nr: 0328203	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
post-traumatic degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had in excess of 20 years of active service 
ending in August 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April  1999 decision by the RO in Columbia, 
South Carolina which denied an increase in a noncompensable 
rating for post-traumatic degenerative joint disease of the 
left knee, and denied an increase in a noncompensable rating 
for post-traumatic degenerative joint disease of the right 
knee; the veteran appealed for increased ratings.  A personal 
hearing was held before an RO hearing officer in September 
1999.  In an October 1999 rating decision, the RO granted a 
10 percent rating for the service-connected left knee 
disability.  In May 2003, the Board remanded the case to the 
RO for further procedural and evidentiary development.  The 
case was subsequently returned to the Board.



FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by complaints of pain and minimal osteophyte 
formation without limitation of motion, instability, 
subluxation, or X-ray evidence of arthritis.

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain and minimal osteophyte 
formation without limitation of motion, instability, 
subluxation, or X-ray evidence of arthritis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2003).

2.  The criteria for a rating in excess of 0 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  This law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The VCAA requires that VA provide claimants notice of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for providing, and what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
The veteran was informed of the evidence needed to 
substantiate his claims through discussions as contained in 
the initial April 1999 rating decision, the May 1999 
statement of the case, in supplemental statements of the case 
dated in November 1999 and August 2003, and in letters dated 
in May 2001 and September 2002.

The September 2002 letter, provided by the Board, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was advised that he had one year from the date of 
the September 2002 letter in which to submit additional 
evidence.  The letter advised the veteran that he had 30 days 
to submit additional evidence and information.  This time 
limit was provided in accordance with regulations that were 
subsequently invalidated.  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 
38 C.F.R. § 19(a)(2)(ii) (2002)).

The Federal Circuit invalidated the regulation, because the 
30-day response period provided in the regulation was in 
conflict with provisions of the VCAA that provided for a one-
year period for response.  Disabled American Veterans v. 
Principi, at 1348; See 38 U.S.C.A. § 5103(b).  In a May 2003 
remand and in a July 2003 letter from the RO the veteran was 
advised that he had one year from the date of the September 
2002 letter to respond.  In a report of contact dated in 
August 2003, the veteran reported that he had no additional 
evidence to submit.

Because the Board and the RO took steps to ensure that the 
veteran received proper notice, and because the veteran has 
reported that he has no additional evidence to submit; the 
Board finds that additional notice is unnecessary.  

In accordance with the requirements of the VCAA, the veteran 
has been provided VA examinations, and all relevant treatment 
records have been obtained.  Therefore VA has no further 
obligation to assist the veteran in substantiating his 
claims.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Factual Background

In a January 1996 rating decision, the RO established service 
connection for post-traumatic degenerative joint disease of 
the left and right knees, with a noncompensable evaluation 
assigned to each knee.

In September 1997, the veteran filed a claim for increased 
ratings.  By a statement dated in November 1998, he asserted 
that his knees swelled and were very painful.  He said he had 
missed work due to severe bilateral knee pain, and that his 
knees often buckled.

VA outpatient treatment records dated from 1997 to 1999 
reflect treatment for complaints of knee pain.  A February 
1999 X-ray study of the veteran's knees was negative.  

At a June 1999 VA joints examination, the veteran complained 
of bilateral knee pain, which he rated as 8 on a scale of 1 
to 10.  He reported significant throbbing in his knee, and 
felt as if his bones crunched.  He complained of decreased 
range of motion.  He occasionally used a cane or crutch to 
assist with his pain.  He said he was stiff in the mornings 
and better as the day progressed.  On examination, range of 
motion in an unidentified knee was from 0 to 95 degrees.  He 
was stable to anterior, posterior, varus or valgus stress.  
There was a significant amount of patellofemoral crepitus on 
both knees.  The examiner suspected that the veteran had 
significant degenerative joint disease in both knees, and 
recommended an X-ray study.

A July 1999 VA outpatient treatment note reflects that there 
was full range of motion of both knees, with no swelling and 
mild crepitus.  The diagnostic impression was degenerative 
joint disease.

At a September 1999 RO hearing, the veteran testified that he 
had excruciating pain in his left knee, and that he also had 
right knee pain.  He said his pain was located in the area of 
the kneecaps, and he had constant knee pain.  He stated that 
both knees were unstable, left worse than right, and both 
knees cracked when he bent them.  He said he occasionally 
wore a knee brace.  He testified that he normally did not 
wear a knee brace, and also testified that he normally wore 
an elastic left knee brace to work.  He said he sometimes 
used a cane, and that the last time he used a cane was the 
previous fall.  He testified that his knees swelled when it 
was cool or when it rained.  The veteran's wife testified 
that the veteran's knees swelled and that he had constant 
knee pain.

In an October 1999 rating decision, the RO granted a 10 
percent rating for the service-connected left knee 
disability.

VA outpatient treatment records dated from 2001 to 2002 are 
negative for treatment of a knee disability.

By a letter dated in September 2002, the Board notified the 
veteran of additional evidence necessary to substantiate his 
claim, and informed him that he had 30 days to respond.

At a December 2002 VA orthopedic examination, the veteran 
reported that he had been a truck driver for the past three 
years, and had only missed a few days of work secondary to 
knee or low back strains.  He said his knee and back 
complaints had worsened in the past one or two months.  He 
complained of knee pain, particularly the left knee, in the 
medial part of his knee with kneeling, squatting, or heavy 
lifting.  

On examination of the right knee, range of motion was from 0 
to 135 degrees, with mild patellofemoral crepitus.  There was 
no apprehension, and no effusion, and the knee was stable 
ligamentously.  On examination of the left knee, range of 
motion was from 0 to 135 degrees.  There was mild medial 
joint line tenderness, and patellofemoral crepitus to 
apprehension.  There was no positive grind test.  The left 
knee was "stable ligamentously" in all planes.  The 
pertinent diagnosis was complaints of bilateral knee pain 
with mild evidence of medial compartment arthrosis of the 
left knee.  A December 2002 X-ray study of the knees was 
normal.  

At a March 2003 VA knee examination, the veteran said he had 
no problems with his right knee, and it was doing well.  He 
reported that he had significantly more left knee pain, 
especially when walking long distances, going up and down 
stairs, and climbing in and out of his truck.  He said his 
pain was behind the kneecap.  He also reported significant 
popping and crepitation.  On examination of the knees, range 
of motion was from 0 to 140 degrees bilaterally.  There was 
no effusion.  

Both knees were stable to anterior, posterior, and 
varus/valgus stress.  There was no medial or lateral joint 
line tenderness in either knee.  In the left knee, he had 
some pain and patellofemoral crepitation with patellar grind.  
There was no patellar apprehension, and no pain in the 
inferior pole of the patella.  There was no patellar 
maltracking.  In the right knee, there was no pain with 
patellar grind.  The diagnosis was left knee chondromalacia 
patella.  

The examiner commented that there was no evidence of 
subluxation or lateral instability, and no loss of range of 
motion.  He noted that he had discussed flare-ups with the 
veteran, who said that when he had increased knee pain, he 
had weakness in the knee, but no increased loss of motion.

VA medical records dated in 2003 reflect treatment for a 
variety of conditions, including complaints of knee pain.  A 
February 2003 telephone advice program note reflects that the 
veteran complained of a gradual increase in knee discomfort 
over the last several months.  He said he had pain mainly in 
one knee.  He denied swelling or bruising.  

A March 2003 X-ray study of the knees showed minimal 
osteophyte formation on the superior aspect of both patellae.  
The examination of both knees was otherwise unremarkable.  In 
May 2003, the veteran was treated for complaints of left knee 
pain.  On examination, the left knee was not red, hot or 
tender.  The diagnoses were chronic left knee pain and 
degenerative joint disease.

By a letter dated in May 2003, the veteran's representative 
stated that he had no additional evidence or argument to 
present.

Analysis

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2003).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2003).


A.  Left Knee Disability 

While earlier examinations have suggested that the veteran 
had some limitation of motion in the knees, the most recent 
orthopedic examination shows that the veteran's left knee 
range of motion was from 0 to 140 degrees, and that there was 
no additional limitation of motion due to the factors listed 
in 38 C.F.R. §§ 4.40, 4.45.  

On the most recent examination the veteran did have some 
crepitation.  Under the provisions of 38 C.F.R. § 4.59, such 
a finding could serve as the basis for the minimum 
compensable evaluation.  However, the veteran is currently in 
receipt of such an evaluation.  The veteran has reported that 
during periods of flare-ups, he has no additional limitation 
of motion.  Accordingly, the veteran's left knee disability 
does not warrant an increased rating on the basis of 
limitation of motion.

Recent examinations have shown that the knee was stable to 
anterior, posterior, and varus/valgus stress.  The most 
recent examiner specifically found that there was no evidence 
of subluxation or lateral instability.  Therefore, the left 
knee disability does not meet the criteria for an increased 
rating under the provisions of Diagnostic Code 5257.  

The weight of the credible evidence demonstrates that the 
veteran's left knee disability is no more than 10 percent 
disabling. As the preponderance of the evidence is against 
the claim for an increased rating for the left knee 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An extraschedular evaluation is for consideration when there 
are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment as to 
render application of the regular schedular criteria 
impractical. 38 C.F.R. § 3.321(b)(1) (2003).  The veteran's 
left knee disability has not required any recent 
hospitalization. 

On an earlier examination he did report that his knee 
disability interfered with his work.  However, on the 
December 2002 examination, the veteran reported that he had 
missed only missed a few days of employment during the 
previous three years.  The current 10 percent evaluation 
compensates the veteran for industrial impairment.  38 C.F.R. 
§ 4.1.  

B.  Right Knee Disability 

The most recent March 2003 orthopedic examination for VA 
purposes shows that the there was no limitation of motion, 
subluxation or lateral instability; and there was no 
functional impairment.

Although the veteran has reported right knee pain in the 
past, he reported on the March 2003 examination that he had 
no complaints.  He actually reported that he was not seeking 
an increased evaluation for this disability (although he has 
not withdrawn his appeal).  A rating higher than 0 percent is 
not warranted under Diagnostic Codes 5260 or 5261, as there 
is no limitation of flexion or extension of the right leg.  
Similarly, a higher rating is also not warranted under 
Diagnostic Codes 5003/5010, as arthritis is rated based on 
limitation of motion of the affected part.

The most recent medical evidence, including the 2002 and 2003 
examinations, has shown no current subluxation or instability 
of the right knee.  Thus, a separate compensable rating for 
instability under Diagnostic Code 5257 is not warranted for 
the left knee.  See VAOPGCPREC 23-97 and 9-98.

The weight of the credible evidence demonstrates that the 
veteran's right knee disability is no more than 0 percent 
disabling. As the preponderance of the evidence is against 
the claim for an increased rating for the right knee 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The right knee symptoms have not necessitated any periods of 
recent hospitalization, nor produced any reported 
interference with employment.  Therefore, referral to the 
appropriate VA authority for consideration of an 
extraschedular rating, in accordance with 38 C.F.R. § 
3.321(b)(1) (2003) is not warranted.


ORDER

An increased rating for a left knee disability is denied.

An increased (compensable) rating for a right knee disability 
is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



